DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 01/02/2022 have been considered by the examiner (see attached PTO-1449). 

Response to Amendment
This communication is responsive to the applicant's amendment filed on 01/21/2022.   The applicant(s) amended claims 1,8-11 and 18-20, and canceled claims 7 and 17 (see the amendment: pages 2-5).
The examiner withdrew previous claim objection, because the applicant amended the corresponding claim(s).  
	The examiner withdrew previous claim rejection under 35 USC 103, because the applicant amended the corresponding independent claim(s) by adding limitation(s) of previously presented dependent claim(s) that was/were objected to and indicated as being allowable if rewritten in an independent form (see section of “Allowable Subject Matter” in previous office action filed on 12/23/2021) .

Allowable Subject Matter
Claims 1-6, 8-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 11, the instant application is directed to a method and system for speech/utterance recognition/classification by using a neural network.  Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 
“…receiving, at data processing hardware, a spoken utterance captured by an automated assistant device associated with a user, the spoken utterance comprising a plurality of words; 
generating, by the data processing hardware, using a neural network-based utterance classifier comprising a stack of multiple Long-Short Term Memory (LSTM) layers, a respective textual representation for each word of the of the plurality of words of the spoken utterance, the neural network-based utterance classifier trained on negative training examples of spoken utterances not directed toward an automated assistant server;
determining, by the data processing hardware, using the respective textual representation generated for each word of the plurality of words of the spoken utterance, that the spoken utterance is one of: 
directed toward the automated assistant server; or 
not directed toward the automated assistant server; and 
when the spoken utterance is directed toward the automated assistant server:
generating, by the data processing hardware, instructions that cause the automated assistant server to generate a response to the spoken utterance; and 
providing, by the data processing hardware, for output from the automated assistant device, an indication that an audience for the spoken utterance is directed toward the automated assistant server.”  

The prior art of record, GEORGES et al. (US 2018/0090140), SAINATH  et al. (US 2016/0099010) and DOHERTY et al. (US 2014/0249811), provided numerous related teachings .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
February 10, 2022
/QI HAN/Primary Examiner, Art Unit 2659